Citation Nr: 1542396	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  99-22 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.
 
 2.  Entitlement to an initial rating in excess of 10 percent for DJD of the left knee.
 
 3.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the right knee.
 
 4.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the left knee.
 
 5.  Entitlement to an effective date prior to September 3, 2002, for the award of a 10 percent rating for DJD of the right knee.
 
 6.  Entitlement to an effective date prior to September 3, 2002, for the award of a 10 percent rating for DJD of the left knee.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1981 to February 1984; she was previously a Reserve Officers' Training Corps (ROTC) cadet.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA), in which the RO granted service connection for DJD of the left and right knees, rated 10 percent each from September 3, 2002, and continued 10 percent evaluations for left and right knee chondromalacia patella.

In March 2011, the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) for further development.  In the same decision, the Board also denied an earlier effective date for the award of a 100 percent evaluation for schizophrenia, denied service connection for obesity, and remanded a claim of service connection for diabetes mellitus.  The denials of the effective date and obesity claims were not appealed and are final.  During the processing of the Board's remand directives, service connection for diabetes was granted in a May 2012 rating decision, thus resulting in a full grant of the benefit sought on appeal.  Therefore, none of these matters remain on appeal.

In December 2014, the Board again remanded these claims to the AOJ for further development.  

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Upon review of the record, the Board finds that all of the development directed by the Board in its prior remand was not accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In its prior remand, the Board determined that the AOJ had erred in assigning the current evaluations for the Veteran's right and left knee disabilities and remanded the case for the AOJ to take appropriate action, to include consideration of whether there was clear and unmistakable error in August 1999 and/or August 2005 rating decisions, to reconcile apparent conflicts in the currently assigned duplicative 10 percent evaluations for DJD and chondromalacia patella, bilaterally.

The Board previously summarized the relevant evidence of record.  Specifically, the Board noted that, by way of background, in a September 1988 rating decision, service connection for chondromalacia patella of the left and right knees was granted.  Each was rated 10 percent disabling effective from February 8, 1988.  The rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257, indicating that the diagnosed disability was not listed in the rating Schedule (5299), but was rated by analogy to a listed condition based on the affected function, physical location, and symptomatology (5257, for other knee disabilities manifested by recurrent subluxation or lateral instability).  Examination in June 1988 showed noncompensable limitation of motion in flexion, negative x-rays, and medial laxity bilaterally.

In July 1995, the Veteran claimed entitlement to a total disability evaluation based on individual unemployability (TDIU) due to her service-connected psychiatric and knee disabilities.  When the TDIU claim came before the Board in February 1999, it was noted to include claims for increased evaluation of the knees.  As a result, the AOJ developed the claim and issued an August 1999 rating decision which purports to continue the 10 percent evaluations assigned for chondromalacia patella of each knee.  However, as the discussion in the decision and the associated rating code sheet make clear, the evaluations were "continued" under Code 5299-5260; the AOJ changed the basis of the evaluation to consider limitation of flexion, and did not discuss the formerly considered instability.  The Board determined that it was not clear if the AOJ was merely changing the Code to reflect the new manifestations of the disability, or was, in fact, reducing the evaluation for instability in violation of Murray v. Shinseki, 24 Vet. App. 420 (2011) (a change in diagnostic code may constitute a reduction).

The AOJ then issued the August 2005 decision, in which service connection for DJD was granted and separate 10 percent evaluations were assigned for each knee in addition to the chondromalacia.  The new disability was rated under Code 5257-5003.  However, the Board observed that this new rating was incorrect.  First, DJD is a listed disease with specific criteria and directives as to their application, and so rating by analogy or application of a hyphenated Code is inappropriate.  38 C.F.R. §§ 4.20, 4.27. 

Second, this resulted in the assignment of two 10 percent ratings for each knee that were both based upon limitation of motion.  Code 5260 measures limitation of flexion, and Code 5003 directs that if the measured degree of limitation is not compensable, but is painful, as here, a 10 percent rating is assigned.  38 C.F.R. § 4.71a.   Unfortunately, such double compensation for the same manifestation of disability is prohibited as pyramiding.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14 .

Based on the foregoing, the Board remanded the case for further clarification as it was unclear what the intended impact of the August 1999 change of codes was, and how that has impacted the currently appealed ratings, which were in direct contradiction to the applicable law and regulations. 

Subsequently, on remand, in January 2015, the AOJ proposed to sever service connection for DJD of both knees, finding clear and unmistakable error in the August 2005 rating decision.  The Veteran submitted a notice of disagreement to the proposed severance; however, in a July 2015 letter, the AOJ informed her that the notice of disagreement was premature as a final decision had not been issued.  However, to date, no final decision severing service connection has been issued.  Moreover, if the AOJ has determined to not sever service connection, there still has been no clarification of the currently assigned ratings. 

Moreover, while the AOJ issued a supplemental statement of the case as to all issues on appeal in  as directed, the AOJ did not clearly explain whether the changing of the rating code in the August 1999 rating decision was merely changing the code to reflect the new manifestations of the disability, or was in fact reducing the evaluation for instability.  In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that, as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet.App. 625   (1992).  However, in the instant case, the reason for the Code change has not been explained. 

In light of the above, this case must be returned for further development in compliance with the Board's prior remand. 

Finally, the Board observes that additional VA treatment records pertaining to the knees have been associated with the record that have not been considered by the AOJ in the most recent January 2015 supplemental statement of the case.  As such, the AOJ should consider all additional relevant evidence upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must take appropriate action with respect to the proposed severance of service connection for DJD of both knees, to include either issuing a final rating decision severing service connection or providing further clarification of the currently assigned ratings. 

2.  The AOJ must take appropriate action, to include  consideration of whether there was clear and unmistakable error in the August 1999 rating decision, to explain whether the changing of the rating code for chondromalacia patella of each knee in the August 1999 rating decision was merely changing the code to reflect the new manifestations of the disability, or was in fact improperly reducing the evaluation for instability.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated based on the entirety of the evidence, to specifically include all evidence associated with the record since the January 2015 supplemental statement of the case.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







